IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE BROWN,                            NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-3082

JULIE L. JONES, SEC., FL DEPT.
OF CORR.,

     Respondent.
___________________________/

Opinion filed April 19, 2017.

Petition for Writ of Certiorari -- Original Jurisdiction.

Willie Brown, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Sheron Wells, Assistant General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.